Citation Nr: 0818838	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  05-12 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
compression fractures to T-10 through L-1, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for hypertrophic 
facet disease of the cervical spine, currently evaluated as 
10 percent disabling.


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to September 
1979, August 1981 to January 1992, and November 2001 to 
November 2002.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  During the course of appeal, jurisdiction 
over the case was transferred to the RO in Buffalo, New York.  
In March 2007, the Board remanded the appeal for further 
development.

Additional evidence was received at the Board following the 
issuance of the last supplemental statement of the case.  The 
veteran subsequently waived RO consideration of that 
evidence.


FINDINGS OF FACT

1.  The veteran's residuals of compression fractures to T-10 
through L-1 do not manifest in moderate limitation of motion 
of the thoracolumbar spine; moderate lumbosacral strain; or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less

2.  The veteran's hypertrophic facet disease of the cervical 
spine does not manifest in moderate limitation of motion of 
the cervical spine; forward flexion of the cervical spine to 
30 degrees or less; combined range of motion of the cervical 
spine to 170 degrees or less; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for residuals of compression fractures to T-10 
through L-1 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5237 (2007); 
4.71a, Diagnostic Codes 5285, 5291, 5292, 5295 (2002).

2.  The criteria for a disability rating in excess of 10 
percent for hypertrophic facet disease of the cervical spine 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2007); 4.71a, 
Diagnostic Code 5290 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
VA will attempt to obtain; and a general notification that 
the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
an increased rating claim, VA must notify the claimant that 
he must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881. 

In this case, in June 2004 and April 2007 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to submit any further 
evidence he has in his possession that pertains to the claim.  
The April 2007 letter advising the veteran of the evidence 
needed to establish a disability rating, to include the 
impact of his disability on employment, as well as the 
evidence needed to establish an effective date.  The case was 
last readjudicated in September 2007. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
veteran's service treatment records and post-service medical 
records and examination reports.  Moreover, subsequent to the 
last supplemental statement of the case, the veteran 
submitted two private medical reports and detailed argument 
concerning his claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims for increased 
ratings, the avenues through which he might obtain such 
evidence and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The veteran has 
been an active participant in the claims process, submitting 
extensive argument and medical evidence.  He has been 
accorded a meaningful opportunity to participate in the 
claims process and has done so.  

Any procedural defect in the notice is harmless as the 
evidence establishes actual knowledge on the part of the 
veteran.  See Sanders, 487 F.3d 881.  Initially, the Board 
notes the veteran's statements in October 2002, March 2004, 
April 2005 and June 2007 correspondences, in which he argued 
for a 30 percent rating for residuals of compression 
fractures to T-10 through L-1 and a 20 percent rating for 
hypertrophic facet disease of the cervical spine.  In the 
April 2005 and June 2007 correspondences, he also cited 
Diagnostic Codes 5003, 5290, 5235 and 5237; and referred to 
the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59.  The 
above correspondences provide evidence of actual knowledge on 
the part of the veteran of the relevant Diagnostic Codes and 
regulations.  Further, in January 2003, March 2004, April 
2005 and June 2007 correspondences, the veteran described the 
effect that his service-connected disabilities have on his 
employability and daily life, including interference with 
sleep, exercise and general physical level.  These statements 
indicate an awareness on the part of the veteran that 
information about such effects, with specific examples, is 
necessary to substantiate a claim for a higher evaluation.  
Finally, the January 2003 rating decision includes a 
discussion of the rating criteria utilized in the present 
case, and these criteria were set forth in further detail in 
the March 2005 statement of the case and subsequent 
supplemental statements of the case.  The veteran was 
accordingly made well aware of the requirements of an 
increased evaluation pursuant to the applicable diagnostic 
criteria.

Thus, any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the veteran.  See 
Sanders, 487 F.3d 881.  Any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, the Board acknowledges that a veteran 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. § 4.45 (2007).

Initially, the Board notes that the Rating Schedule has been 
revised with respect to evaluating disabilities of the spine.  
67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002)).  Those provisions, which 
became effective September 23, 2002, replaced the rating 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5293 for 
intervertebral disc syndrome (in effect through September 22, 
2002).  The Board observes that the regulations were further 
revised, effective from September 26, 2003, for evaluating 
all disabilities of the spine.  68 Fed. Reg. 51,454-58 (Aug. 
27, 2003).  Disabilities and injuries of the spine are now 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5243.

If application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.  
VAOPGCPREC 3-00.

Prior to September 26, 2003, residuals of fracture of a 
vertebra warrant a 60 percent evaluation if there is no 
spinal cord involvement, but abnormal mobility is present 
which requires a neck brace (jury mast).  In other cases, 
residuals should be rated based on resulting definite 
limitation of motion or muscle spasm, adding 10 percent for 
demonstrable deformity of a vertebral body.  When evaluating 
the residuals on the basis of ankylosis and/or limited 
motion, evaluations should not be assigned for more than one 
spinal segment by reason of the involvement of only the first 
or last vertebra of an adjacent segment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285.

Prior to September 26, 2003, slight limitation of motion of 
the cervical segment of the spine warrants a 10 percent 
evaluation; moderate limitation of motion of the cervical 
segment of the spine warrants a 20 percent evaluation; and 
severe limitation of motion of the cervical segment of the 
spine warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2002).

Prior to September 26, 2003, a 10 percent evaluation is 
warranted for moderate or severe limitation of motion of the 
dorsal segment of the spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5291 (2002).

Prior to September 26, 2003, slight limitation of motion of 
the lumbar segment of the spine warrants a 10 percent 
evaluation; moderate limitation of motion of the lumbar 
segment of the spine warrants a 20 percent evaluation; and 
severe limitation of motion of the lumbar segment of the 
spine warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

Prior to September 26, 2003, a 20 percent rating is warranted 
for lumbosacral strain where there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002).

Under the rating criteria that became effective September 26, 
2003, a 10 percent rating requires forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; muscle spasm, 
guarding or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or vertebral body fracture 
with loss of 50 percent or more of the height.  

A 20 percent rating requires forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; combined range of motion of the 
cervical spine not greater than 170 degrees; or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis.  

A 30 percent rating requires forward flexion of the cervical 
spine 15 degrees or less or favorable ankylosis of the entire 
cervical spine.  A 40 percent rating requires unfavorable 
ankylosis of the entire cervical spine or evidence of forward 
flexion of the thoracolumbar spine to 30 degrees or less.  A 
50 percent rating requires unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating requires 
unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Plate V, 
38 C.F.R. § 4.71a (2007).  

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Residuals of Compression Fractures to T-10 through L-1

The veteran's residuals of compression fractures to T-10 
through L-1 have been rated as 20 percent disabling under 
Diagnostic Code 5285-5291, (10 percent for limitation of 
motion plus 10 percent for demonstrable deformity of 
vertebral body).  The Board notes that 10 percent is the 
maximum rating under Diagnostic Code 5291 for limitation of 
motion of the dorsal spine.  As such, in terms of the 
functions affected, anatomical localization and 
symptomatology, the Board will consider Diagnostic Code 5292 
for limitation of motion of the lumbar spine and 5295 for 
lumbosacral strain.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of Diagnostic Code 
should be upheld so long as it is supported by an explanation 
and evidence).

Initially, the Board finds that an increased evaluation is 
not warranted under any version of Diagnostic Code 5293/5243 
for intervertebral disc syndrome.  In this regard, the 
medical evidence of record fails to show that the veteran's 
disability is reflective of chronic neurologic signs and 
symptoms indicative of intervertebral disc syndrome.  Of 
note, July 2001 and September 2007 VA examination reports 
reflect normal motor, sensory and reflex examinations of both 
upper and lower extremities.  Moreover, the veteran himself 
has denied having any such symptoms.  Likewise, private 
medical reports from 2001 and November 2007 noted the 
veteran's neurological evaluation was within normal limits.  
Thus, the Board finds that his residuals of compression 
fractures to T-10 through L-1 are not reflective of 
intervertebral disc syndrome.  Therefore, the regulations 
pertaining to that disorder are not applicable.

The Board next finds that a higher rating is not warranted 
under Diagnostic Codes 5292 or 5295, in effect prior to 
September 26, 2003.  In this regard, the record shows that 
the veteran's symptoms consist of pain and limitation of 
motion.  With respect to limitation of motion, a July 2001 VA 
examination report reflects the assessment that the veteran 
had normal range of motion of the thoracic and lumbar regions 
of the spine.  A private treatment report from September 2001 
also noted normal range of motion of the thoracic spine.  An 
October 2001 private treatment report noted normal lumbar 
spine mobility.  Likewise, a January 2003 VA treatment record 
noted normal thoracic spine range of motion.  It was noted 
the veteran recently passed a physical examination for his 
job without difficulty.  

Thus, although the veteran complained of chronic pain, the 
objective findings are not reflective of moderate limitation 
of motion of the lumbar spine to warrant a 30 percent 
evaluation under Diagnostic Code 5292 (20 percent for 
moderate limitation of motion plus 10 percent for disc 
deformity).  The evaluation assigned based on limitation of 
motion contemplates his complaints of pain, especially as his 
motion was normal.  Moreover, a separate rating for 
limitation of motion of the thoracic and lumbar segments of 
the spine is not warranted by reason of the involvement of 
only the first vertebra of that segment.  Diagnostic Code 
5285.    

Additionally, the treatment records and VA examination report 
do not reflect muscle spasm on extreme forward bending or 
unilateral loss of lateral spine motion in a standing 
position.  Thus, moderate lumbosacral strain is not shown.  
Thus, a higher evaluation rating is not warranted under 
Diagnostic Code 5295.

The Board notes the veteran's complaints of pain; however, 
the Board reiterates that objective findings to support 
moderate limitation of motion of the lumbar spine or moderate 
lumbosacral strain were not shown, even considering those 
complaints of pain.  The 20 percent rating assigned for 
limited motion with vertebral deformity adequately 
contemplates his complaint of pain.  Thus, a rating greater 
than 20 percent is not appropriate under the former rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. at 204-07.

The Board also finds that a higher rating is not warranted 
under the current rating criteria, effective from September 
26, 2003.  In this regard, the record continues to show that 
the veteran's symptoms consist of pain and limitation of 
motion.  A September 2007 VA examination report reflects the 
following range of motion of the thoracolumbar spine: 40 
degrees of flexion, 10 degrees of extension, 20 degrees of 
lateral flexion bilaterally and 30 degrees of lateral 
rotation bilaterally.  

A medical report dated in November 2007 noted the veteran's 
complaint of chronic pain.  It was noted the veteran works as 
a special agent with the DEA.  Physical examination of the 
dorsal and lumbar spine noted no paraspinal spasm or 
tenderness.  He had forward flexion within 6 inches of 
touching his toes, lateral bending to 30 degrees to either 
side and extension to 20 degrees.  He experienced increased 
pain with motion.  

An additional chiropractic report dated in January 2008 was 
submitted by the veteran.  This report shows range of motion 
of the lumbar spine of 80 degrees forward flexion with pain, 
30 degrees rotation bilaterally, 30 degrees extension, and 20 
degrees lateral flexion bilaterally.  The chiropractor noted 
that the ranges of motion were normal except for forward 
flexion, where normal was 90 degrees.  

The Board notes that the range of motion listed on the 
September 2007 VA examination reflects that the veteran meets 
the 20 percent criteria for limitation of motion under 
Diagnostic Code 5235.  However, this revised rating criteria 
does not include the assignment of an additional 10 percent 
for deformity of the vertebra.  Rather, the percentages 
assigned include consideration of such.  Thus, while the 
veteran meets the 20 percent criteria under the revised 
Rating Schedule provisions as of the September 2007 VA 
examination, such does not result in a higher evaluation.  As 
of January 2008, the veteran had good range of motion, which 
would support only a 10 percent rating under the current 
rating criteria.  

Thus, the evidence does not reveal that the veteran had 
forward flexion of 30 degrees or less, to warrant a higher 
evaluation of 40 percent under the revised criteria. 

The Board again notes the veteran's complaints of pain; 
however, the Board reiterates that objective findings to 
support a limitation to less than 30 degrees even considering 
that pain were not shown.  Thus, a rating greater than 20 
percent is not appropriate under the current rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 
204-07.  While the veteran's chiropractor has provided an 
opinion as to the level of disability, such reflects his 
opinion based on state Worker's Compensation requirements, 
which have no bearing of the level of disability assigned 
pursuant to VA regulations.  As noted above, under VA rating 
criteria, the veteran is appropriately rated as 20 percent 
disabling for his residuals of compression fractures of T-10 
through L1.

Hypertrophic Facet Disease of the Cervical Spine

The veteran's hypertrophic facet disease of the cervical 
spine has been rated as 10 percent disabling under Diagnostic 
Code 5290 (as in effect prior to September 26, 2003).  

As above, the Board initially finds that an increased 
evaluation is not warranted under any version of Diagnostic 
Code 5293/5243.  In this regard, the medical evidence fails 
to show that his disability is reflective of chronic 
neurologic signs and symptoms indicative of intervertebral 
disc syndrome.  Of note, July 2001 and September 2007 VA 
examination reports reflect no evidence of any sensory, motor 
or reflex deficits in the upper extremities.  Likewise, 
private treatment records from September and October 2001, 
and the November 2007 medical report noted a normal 
neurological examination.  Moreover, the veteran himself has 
denied having any such symptoms.  Thus, the Board finds that 
his hypertrophic facet disease of the cervical spine is not 
reflective of intervertebral disc syndrome.  Therefore, the 
regulations pertaining to that disorder are again not 
applicable.

The Board next finds that a higher rating is not warranted 
under Diagnostic Code 5290, in effect prior to September 26, 
2003.  In this regard, the July 2001 VA examination report 
reflects that the veteran had very good range of motion of 
the cervical spine and no observable deformity.  A private 
treatment report from September 2001 noted full range of 
motion, as did an October 2001 report.  A January 2003 VA 
treatment record revealed full range of motion of the 
cervical spine.  An April 2003 chiropractic treatment report 
noted the veteran with right lateral bending of 30 degrees 
with pain, left lateral bending of 35 degrees with pain, but 
normal flexion, extension and bilateral rotation.  

The Board notes the veteran's complaints of pain; however, 
the Board finds that objective findings to support moderate 
limitation of motion of the cervical spine were not shown.  
Thus, a rating greater than 10 percent is not appropriate 
under the former rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.

The Board also finds that a higher rating is not warranted 
under the current rating criteria, effective from September 
26, 2003.  In this regard, the record shows that his symptoms 
primarily consist of pain and limitation of motion.  An 
October 2004 VA treatment note reveals the veteran 
complaining of chronic neck pain.  Examination of the 
cervical spine revealed a bony prominence at C6-7 with right 
upper trapezius spasm.  A September 2007 VA examination 
report reflects the following range of motion of the cervical 
spine: 60 degrees of flexion, 55 degrees of extension, 45 
degrees of lateral flexion bilaterally and 45 degrees of left 
lateral rotation and 60 degrees of right lateral rotation.  
The examiner also listed normal ranges of motion for the 
cervical spine for comparison when providing the veteran's 
range of motion.  The November 2007 private treatment report 
reveals the physician indicating that the veteran had only 
mild limitation of motion, with 80 degrees right lateral 
rotation, 70 degrees of left lateral rotation, 20 degrees of 
extension and full flexion.  No muscle spasm was present.

Given the above, the Board observes that the veteran's 
disability is not reflective of forward flexion of the 
cervical spine to 30 degrees or less, or a combined range of 
motion of the cervical spine to 170 degrees or less.  The 
veteran had no gross deformities of the cervical spine.  
While a muscle spasm of the trapezius was noted in October 
2004, such is consistent with the 10 percent evaluation 
assigned, and there was no evidence of abnormal spinal 
contour of the cervical spine.  Thus, a higher 20 percent 
rating is not warranted under the current rating criteria. 

The Board again notes the veteran's complaints of pain; 
however, the Board reiterates that objective findings did not 
show symptomatology consistent with an evaluation in excess 
of the 10 percent presently assigned.  Thus, a rating greater 
than 10 percent is not appropriate under the current rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. at 204-07.


Extraschedular

The Board has also considered whether the veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disabilities, in 
and of themselves, have not been shown objectively to 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  On the contrary, the record shows that the 
veteran has been able to serve additional periods of active 
duty and remain gainfully employed.  It was noted that he 
does not lose time from work due to his back or neck 
disabilities.  Therefore, the Board finds that the criteria 
for submission for consideration of extra-schedular ratings 
are not met.  

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

An increased evaluation for residuals of compression 
fractures to T-10 through L-1 is denied.

An increased evaluation for hypertrophic facet disease of the 
cervical spine is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


